Exhibit 99.06 Southern Company Kilowatt-Hour Sales (In Millions of KWHs) Three Months Ended March Weather Adjusted As Reported (See Notes) Change Change Kilowatt-Hour Sales- Total Sales -7.5% Total Retail Sales- -3.9% 1.4% Residential -12.6% -0.9% Commercial -3.3% -0.8% Industrial 6.7% 6.4% Other -1.3% -1.2% Total Wholesale Sales -24.2% N/A Notes - Certain prior year data has been reclassified to conform with current year presentation. - Information contained in this report is subject to audit and adjustments.Certain classifications may be different from final results published in the Form 10-Q.
